Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0085089 A1 in view of JP 2009-237325 A (both applied in a previous action).

a plurality of waveguides 30 formed on a substrate 14 of a nonlinear material ([0056]); and
a plurality of slab waveguides (the wider regions of 14 which are separated from a waveguide 30 by a respective trench 28) that are arranged substantially in parallel with and spaced apart from the plurality of waveguides.  
'089 does not disclose guided light attenuators formed of a material having an index of refraction different from an index of refraction of a material forming the slab waveguide in the plurality of slab waveguides.  '325 discloses a similar device (figs. 3-4) and states that light traveling in the slab waveguides 18A-18B can undesirably mix with the light traveling in the main waveguide 6 ([0016]-[0017]).  '325 addresses that problem by forming recesses 9 in the upper surfaces of slab waveguides 8A-8B to attenuate the light therein (figs. 1-2 and 5, [0011], [0018], etc.).  A skilled person could have formed recesses in the slab waveguides of the '089 device in the manner taught by '325, with predictable results.  Thus it would have been obvious to such a person before the effective filing date of claim 1 to do so, motivated by the expectation of improving the quality of beams output from the main waveguides 30 of '089 as suggested in '325.
Furthermore, the recesses formed in the slab waveguides of '089 according to the proposed combination constitute grooves formed in the slab waveguide 2as an internal region thereof by removing the material forming the slab waveguide, and of slab waveguides adjacent to one of the plurality of waveguides, at least the groove formed in the slab waveguide on one side of the one waveguide is filled with a material having an 24 of SiO2 after the other processing steps (compare fig. 8 to fig. 7, see also [0063]).  SiO2 has a refractive index of about 1.45 at visible wavelengths and typical optical communication wavelengths.  Coating 24 conforms to the surface of layer 14 and thus at least partially fills in any grooves in the upper surface of layer 14, including the grooves which act as guided light attenuators in the proposed combination.
	Claim 2:  The guided light attenuator is formed as an internal region of the slab waveguide on a face of the substrate in which there is not the material forming the slab waveguide.  
	Claims 4 and 10:  The plurality of waveguides and the plurality of slab waveguides are straight waveguides, and a configuration parameter that determines a size of a core of each of the plurality of waveguides gradually varies between the plurality of waveguides ([0055] in '089 states that each waveguide 30 may have slightly different lateral dimensions).
	Claims 5, 12, and 14:  The plurality of waveguides is made of LiNbO3 or a material containing LiNbO3 and at least one of the following additives: Mg, Zn, Sc or In (see '089, [0056] second sentence).

Response to Arguments
	The rejection based on US 6374013 B1 has been overcome.  
The rejection based on US 2008/0085089 A1 in view of JP 2009-237325 A has been revised to track the changes made by the 12/29/2021 amendment (i.e. the incorporation of limitations from claim 6 into claim 1).  The remarks argue that '089 fails 24 fills the grooves in fig. 8.  However it can be seen by the heavy shading of 24, when comparing the state shown in fig. 8 with the earlier state shown in fig. 7, that 24 conforms to the surface of layer 14.  Thus layer 24 at least partially fills the trenches 28 as illustrated, and would also at least partially fill the attenuating grooves suggested by '325 in the combination proposed in the rejection above.  Claim 1 does not require the grooves to be completely "filled with a material having an index of refraction greater than 1".  A potential distinguishing amendment is proposed in the "Allowable Subject Matter" section below.

Allowable Subject Matter
Claims 7 and 8 are allowed.  Claims 3, 9, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and applicable intervening claims.
	Regarding claim 1, examiner suggests replacing "filled with a material" in the penultimate line of claim 1 with "completely filled with a solid material".  It is believed that this would clearly distinguish over the applied US 2008/0085089 A1 reference, since '089 does not appear to disclose or suggest any need for completely filling the grooves with coating material 24.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


	US 2022/0019125 A1 is cited on the attached 892 form for its general relevance to the subject matter of this application.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael Stahl/Primary Examiner, Art Unit 2874